   8:20-cr-00174-RFR-MDN Doc # 45 Filed: 08/04/20 Page 1 of 1 - Page ID # 83




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:20CR174

       vs.
                                                                      ORDER
DARIEN T. BREWER,

                      Defendant.


       THIS MATTER is before the court on the motion of Michael J. Hansen to withdraw as
counsel for the defendant, Darien T. Brewer (Filing No. 44). Stephanie Burton has filed an entry
of appearance as retained counsel for Darien T. Brewer. Therefore, Michael J. Hansen’s motion
to withdraw (Filing No. 44) will be granted.
       Michael J. Hansen shall forthwith provide Stephanie Burton any discovery materials
provided to the defendant by the government and any such other materials obtained by Michael
J. Hansen which are material to Darien T. Brewer’s defense.
       The clerk shall provide a copy of this order to Stephanie Burton.
       IT IS SO ORDERED.
       Dated this 4th day of August, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
